Order entered June 6, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00089-CR
                                      No. 05-18-00090-CR

                               RUBBEN FIGUEROA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F13-24467-N & F16-99843-N

                                            ORDER
       Appellant’s brief was due April 4, 2018. By postcard dated April 6, 2018, we notified

appellant and directed him to file his brief and a motion to extend time within ten days. To date,

no brief or motion for extension of time has been filed.

       We ORDER the trial court to conduct a hearing to determine why appellant’s brief has

not been filed.      In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute these appeals or whether

appellant has abandoned the appeals. See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain

appellant’s presence at the hearing, the trial court shall conduct the hearing in appellant’s

absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per
curiam). If appellant is indigent, the trial court is ORDERED to take such measures as may be

necessary to assure effective representation, which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         These appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                   /s/    CRAIG STODDART
                                                          JUSTICE